FILED
                            NOT FOR PUBLICATION                                FEB 16 2012
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS
                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10041

              Plaintiff - Appellee,               D.C. No. 4:09-cr-00658-DCB-
                                                  CRP-2
  v.

DANIEL THOMAS,                                    MEMORANDUM *

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                      Argued and Submitted February 14, 2012
                             San Francisco, California

Before: TASHIMA and SILVERMAN, Circuit Judges, and GARBIS, Senior

District Judge.**

       Defendant Daniel Thomas appeals the denial of his motion to suppress. He

entered a conditional guilty plea to, and was convicted of, conspiracy to possess

with intent to distribute and possession with intent to distribute 110 kg of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for Maryland, sitting by designation.
marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)(vii). We

have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      Thomas first argues that the district court clearly erred in finding Officer

Leonard Henry’s testimony to be credible. We disagree. Officer Henry’s

testimony was not illogical, implausible, or without support in the record

notwithstanding minor inconsistencies. See United States v. Hinkson, 585 F.3d

1247, 1263 (9th Cir. 2009) (en banc). The district court did not clearly err in

crediting Henry’s testimony.

      Thomas also argues that even if Henry’s testimony is believed, the traffic

stop was not justified by reasonable suspicion. Again, we disagree. Officer

Henry’s testimony provided particularized, articulable reasons for the investigatory

stop. For some two miles, Henry saw Thomas driving significantly below the

speed limit on an open highway, which was unusual for the area, and driving on

and over the “fog line”—the painted line separating the edge of the lane from the

shoulder of the road. While not rising to the level of probable cause to arrest, these

observations afforded Officer Henry sufficient reason to stop the vehicle and

investigate whether the driver was possibly fatigued or under the influence. See

United States v. Fernandez-Castillo, 324 F.3d 1114, 1120 (9th Cir. 2003).

      AFFIRMED.




                                          2